Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amongst other things, claim 1 requires an emissions treatment system for treating a flow of a combustion exhaust gas that comprises a NOx adsorber catalyst with a first layer “comprising … a NOx storage material consisting of neodymium-doped ceria.” 
The closest prior art of record, Hilgendorff (US 2012/0055142), teaches a similar system with a NOx storage material that include Ce in combination with other material. See ¶0040. In the Applicant’s remarks dated 12/20/2021, the Applicant pointed to paragraph 40 and asserted that Hilgendorff does not meet the “NOx storage material consisting of neodymium-doped ceria” limitation because Hilgendorff’s NOx storage material requires Ce in combination with other material. See p5-6. 
As such, the Applicant is proposing an interpretation of claim 1 that requires the claimed system to have a first layer with no NOx storage material other than the claimed neodymium-doped ceria, even though the claim is governed by the broader transitional phrase “comprising” (i.e., “wherein the NOx adsorber catalyst has a first layer comprising …  a NOx storage material consisting of neodymium-doped ceria”).
Given this interpretation of the claim, claim 1 is allowable over the teachings of Hilgendorff since ¶ 0040 clearly states that the NOx material requires ceria in combination of other material such as alkali and alkaline earth metals. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736